NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
MILO D. BURROUGHS,
Petiti0ner, ~
V.
MERIT SYSTEMS PROTECTlON BOARD,
Resp0ndent,
AND
DEPARTMENT OF THE ARMY,
Intervenor. ~
2011-3119
Petiti0n for review of the Merit SystemS Pr0tecti0n
B0ard in case n0, DA3330100506-I-1.
ON MOTION
Bef0re BRYSON, SCHALL, and PROST, C'ircuit Judges.
PER CUR1AM.
0 R D E R

BURROUGHS V. MSPB 2
The 1\/Ierit Systems Protecti0n Board (MSPB) moves to
dismiss the petition for lack of jurisdiction. Milo
Burroughs replies.
Burroughs petitioned for review of an MSPB decision
that dismissed one of Burroughs’ Veterans Employment
Opportunities Act claims and remanded to the adminis-
trative judge Burroughs’ claims relating to employment
practices.
This court’s review of MSPB decisions is limited to fi-
nal orders or final decisions. See Weed u. Soc. Sec.
Admin., 571 F.3d 1359, 1361-63 (Fed. Cir.2009); see
also 28 U.S.C. § 1295(a)(9). In Cabot Corp. v. Umlted
States, 788 F.2d 1539, 1542 (Fed. Cir. 1986), we stated the
uncontroversial rule that “an order remanding a matter to
an administrative agency for further findings and pro~
ceedings is not final." See also Patterson u. Office of Pers.
Mgmt., 111 F. App'X 590 (Fed. Cir. 2004). Because
Burroughs’ employment practices claim was remanded to
the administrative judge, the order which he seeks review
of is not final. Mr. Burroughs may, of course, file a notice
of appeal after the MSPB disposes of all claims and enters
a final decision
According1y,
IT ls ORDERED THAT:
The motion to dismiss is granted
FOR THE CoURT
NUV 04 2011
/s/ J an Horbaly
Date J an Horb aly
Clerk
men
U.S. coil
ms F§B?r§At°é1E‘1:tSnF°"
NOV 04 2011
.|AN HORBAL\f
CLERK

3
cc: Vincent D. Phi_llips, Esq.
Jef'frey Gauger, Esq.
l\/Iilo D. Burroughs
s24
Issued As A Mandate:  0 4
BUR.ROUGHS V. MSPB
1
lo